Name: Commission Regulation (EEC) No 625/89 of 10 March 1989 amending Regulation (EEC) No 3474/88 and increasing to 375 000 tonnes the quantity of barley held by the United Kingdom intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 68/22 Official Journal of the European Communities 11 . 3 . 89 COMMISSION REGULATION (EEC) No 625/89 of 10 March 1989 amending Regulation (EEC) No 3474/88 and increasing to 375 000 tonnes the quantity of barley held by the United Kingdom intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 3474/88 is replaced by the following : 'Article 2 1 . The invitation to tender shall cover a maximum of 375 000 tonnes of barley to be exported to all third countries . 2. The regions in which the 375 000 tonnes of barley are stored are listed in Annex I hereto.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1 66/89 (2), and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the intervention agencies (3), as last amended by Regulation (EEC) No 2418/87 (4) ; Whereas Commission Regulation (EEC) No 3474/88 {% as amended by Regulation (EEC) No 4065/88 (*) opened a standing invitation to tender for the export of 300 000 tonnes of barley held by the United Kingdom intervention agency ; whereas, in a communication of 3 March 1989, the United Kingdom informed the Commission of the intention of its intervention agency to increase by 75 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of barley held by the United Kingdom intervention agency, for which a standing invitation to tender for export has been opened, should be increased to 375 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quantities in store ; whereas Annex I to Regulation (EEC) No 3474/88 must therefore be amended : Article 2 Annex I to Regulation (EEC) No 3474/88 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 March 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 20, 25. 1 . 1989, p. 16. 0 OJ No-L 202, 9 . 7 . 1982, p. 23. b) OJ No L 223, 11 . 8 . 1987, p. 5. 0 OJ No L 305, 10 . 11 . 1988 , p. 16 . P) OJ No L 356, 24. 12. 1988 , p. 59 . 11 . 3 . 89 Official Journal of the European Communities No L 68/23 ANNEX ANNEX I (tonnes) Place of storage Quantity North 259 000 Midlands and East 114 000 South 2 000'